Citation Nr: 0903964	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  03-15 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD), prior to January 
5, 2005.  

2.  Entitlement to a higher rating in excess of 50 percent 
for PTSD, to include on an extraschedular basis, since 
January 5, 2005.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
January 1969 and from January 1985 to July 1985; he also 
served in the Army Reserve from January 1969 to December 
1971, and subsequently in the Army National Guard until his 
retirement in December 2007.

This appeal came before the Board of Veterans' Appeals 
(Board) initially on appeal from an October 2002 rating 
decision in which the RO granted service connection and 
assigned an initial 30 percent rating for PTSD, effective 
July 18, 2002.

In October 2004, the veteran testified before an Acting 
Veterans Law Judge (AVLJ) at a videoconference hearing; a 
copy of the transcript is in the record.  In November 2004, 
the Board remanded the appeal for further development.  

As the AVLJ who presided over the October 2004 hearing is no 
longer employed by the Board and the veteran chose to appear 
at a another videoconference hearing, the case was again 
remanded in June 2008 to schedule another hearing, pursuant 
to 38 C.F.R. § 20.707 (2008).  

In December 2008, the veteran testified during a 
videoconference hearing before the undersigned AVLJ; a copy 
of the transcript is in the record.  

The issue of a higher rating in excess of 50 percent for 
PTSD, since January 5, 2005, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action, on his part, is 
required.

As a final preliminary matter, the Board notes that the 
findings of the January 2005 VA PTSD examiner appear to have 
raised the issue of entitlement to a total rating based on 
individual unemployability (TDIU) due to the veteran's 
service-connected PTSD.  Thus, this issue is referred to the 
RO for appropriate action.  


FINDING OF FACT

Prior to January 5, 2005, the veteran's PTSD was manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: trouble 
with memory and concentration; anxiety; depression; impaired 
sleep; nightmares and frequent intrusive thoughts about 
Vietnam; disturbance of motivation; and difficulty 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for the assignment of an initial 50 percent 
rating for PTSD, prior to January 5, 2005, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2002-2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (Apr. 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO's September 2002 notice letter described the evidence 
necessary to substantiate a claim for service connection, and 
met all of the requirements noted above; including informing 
the veteran that it was ultimately his responsibility to see 
to it that any records pertinent to his claim were received 
by VA.  As for the issue of a higher initial rating for the 
veteran's PTSD, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) held that, upon receipt of an application for 
a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the initial rating assigned 
following the grant of service connection.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and an effective 
date has been assigned, the typical service-connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

The Board finds no prejudice to the veteran in proceeding 
with the present decision.  He appealed the initial 
disability rating assigned for PTSD.  In a March 2003 
Statement of the Case (SOC), a June 2008 Supplemental SOC 
(SSOC) and a July 2008 letter, the veteran was later provided 
with information concerning the relevant diagnostic code and 
its application and the criteria for an extraschedular 
rating, and the veteran has given testimony and made 
statements, to include through his representative, indicating 
actual knowledge of what would be required for a higher 
initial rating.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim for a higher 
initial rating.  38 U.S.C.A. § 5103A (a), (b), (c) (West 2002 
& Supp. 2008).  Specifically, the RO secured and associated 
with the claims file all evidence pertinent to this claim, 
including service treatment records, reports of VA 
examinations, and VA treatment records.  The veteran also 
testified at two videoconference hearings.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the Board's previous remands with regard to the 
claim decided herein.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).

In November 2006, the veteran was provided the specific 
notice required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim).  

In sum, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication. 

Background

In a June 2002 statement, a Columbia Vet Center psychologist, 
indicated that the veteran initially came to the Vet Center 
in 1988, but was not ready to deal with lingering issues 
related to his service in Vietnam.  After attending a unit 
reunion at Ft. Jackson, the veteran began to experience more 
difficulty with his memories and trauma from Vietnam and is 
actively pursuing the counseling process.  This psychologist 
stated that the veteran has intrusive thoughts, memories and 
dreams of some of the traumatic experiences in Vietnam; that 
he is hypervigilant and as a result does not sleep well; that 
he is socially isolated and does not mix with many people; 
and that he attempts to avoid situations and stimuli that 
remind him of the war but of course these can never be 
completely successful.  The psychologist added that, once the 
veteran's autonomic nervous system has been aroused, several 
hours may be required before a state of relative calm is 
restored.  

During a September 2002 VA PTSD examination, the veteran 
reported that his primarily complaint was that he woke up at 
night and could not sleep because he was thinking about 
Vietnam.  He could not trust people and went to counseling at 
the Vet Center once a week.  On examination, the veteran was 
not in distress and his hygiene and grooming were fair.  He 
was casually dressed.  His eye contact was good.  Speech was 
normal in amount and rate and decreased in volume.  He was 
alert and oriented.  The veteran had no complaints of 
everyday memory problems.  He was able to abstract to 
similarity; however, interpretation of a proverb was poor.  
Judgment to a hypothetical was poor.  After a brief 
distraction, the veteran was able to recall two of three 
words and the third word with prompting.  Current IQ was 
estimated to be average.  He reported sleeping five hours at 
night on average, none during the day.  The veteran stated 
that he had had an increase in appetite and had gained about 
ten pounds in the past month.  He described his mood as "I 
try not worry and go with the flow."  The veteran indicated 
that the counselor at the Vet Center had helped him a lot and 
he felt much better.  At one time he was homeless and now he 
was doing much better.  His affect was blunted.  Thoughts 
were not slowed.  He gave up on goals and had none.  His last 
homicidal thought was last year.  The veteran denied 
hallucinations.  He did not report significant nightmares or 
flashbacks.  The veteran stated that he had preoccupation 
with Vietnam while working just about every day, as much as 
five hours on a day.  He reported hypervigilance and checking 
his surroundings all the time so that no one would harm him.  
The veteran indicated that he hit the floor with door slams.  
He avoided crowds including family gatherings.  The sound of 
machinery and similar noises provoked and triggered a strong 
emotional reaction that he associated with Vietnam.  In 
closing, the veteran stated that he had interest in forming 
relationships with anybody.  The examiner diagnosed chronic 
PTSD and assigned a current Global Assessment of Functioning 
(GAF) score of 62.  The examiner added that the veteran 
appeared to be stabilized with the assistance of PTSD 
counseling.  He recognized that the improvement had helped 
him with his substance abuse history and to get adequate 
housing.  Overall, the examiner rated the veteran's level of 
disability due to PTSD alone to be in the moderate range with 
possible improvement to the mild level of severity on 
occasion.  

A November 2002 Vet Center progress note reflected that the 
veteran had a tendency to discount and underrate his symptoms 
and VA needed to be made aware of this.  A December 2002 Vet 
Center progress note showed that the veteran had dinner with 
a lady friend and seemed to be willing to take more 
interpersonal risk.  However, a June 2003 Vet Center progress 
note reflected that the veteran had been aggravated for a 
couple of months and quit his job a month ago.  He just 
walked off.

An August 2003 VA mental health initial treatment plan 
reflects that, on a level of 1 to 10 with 10=severe, the 
veteran's PTSD problems were in the 7 to 8 range.  He 
indicated that he had nightmares two to four times monthly; 
had unrestful, interrupted sleep averaging four hours a 
night; had depression as evidence by occasional crying spells 
at least twice a week; had no friends, no recreational or 
social interest; had anxiety as evidence by not being able to 
stay put, must keep moving; and had anger management problems 
as evidence by frequent interpersonal conflicts with 
employers, coworkers and virtually everyone he came in 
contact with (10 jobs in 5 years).  The veteran reported that 
he would find himself going places but would wind up going 
somewhere else, "gets in a fog."  He was easily startled 
and had intrusive thoughts.  When the veteran saw something 
on the television that reminded him of Vietnam or found 
himself thinking of it, he would have crying spells.  He 
found himself eating too much and then might not want to eat 
anything.  The veteran had no close friends, "I don't let 
people get that close to me."  Although he was going to 
church, he would not socialize.  He had no recreational or 
social interests.  The veteran had had suicidal thoughts, 
planned to ask a relative for a weapon without telling them 
what he wanted it for.

In a September 9, 2003 VA individual counseling note, the 
veteran was assigned a GAF score of 47 at the beginning of 
the session and a 65 at the end.  He was noted to be alert 
and oriented times four.  The veteran was casually dressed.  
His speech had normal rate and tone.  He denied suicidal or 
homicidal ideation.  The veteran reported that his PTSD 
symptoms were getting worse.  He stated that he felt 
defensive at work, his mind wandered to Vietnam, remembering 
incidents that happened there.  These periods would last 
several minutes and he would be able to "come out of it" 
when someone called his name.  He did not like crowds, felt 
confined, and that was why he did not attend family reunions.  
Several months ago he was feeling depressed and called the 
Vet Center, as well as his primary care physician, because he 
was having suicidal thoughts.  He denied current suicidal 
ideation.  The veteran complained of trouble sleeping, 
indicating that it had improved to six hours a night.  His 
mood was stable with mild anhedonia.  He reported that his 
energy "comes and goes" and that he had poor concentration 
and appetite.  The veteran reported hearing a mumbling voice 
in his house six or seven weeks ago.

During a December 5, 2003 VA psychotherapy session, the 
veteran was alert, oriented, calm, and cooperative.  Speech 
was normal rate and tone.  His affect was full ranged; mood 
was euthymic.  Thought process was linear and goal-directed 
without hallucinations or delusions.  The veteran denied 
homicidal and suicidal ideation, plan or intent.  Memory, 
insight, judgment and concentration was good.  The veteran 
had not been back to the Vet Center in some time, feeling 
that he had reached maximum benefit and was not progressing.  
His sleep problems continued.  The veteran's problems with 
isolative behaviors and emotional blunting were discussed.  
He stated that he had not been in a relationship for over a 
year and that he always pushed people away when he started to 
get close emotionally.  Twelve days later, the veteran was 
appropriately dressed and groomed for winter weather.  He had 
normal motor and speech.  The veteran was cooperative and 
pleasant with good eye contact.  Mood was mild; his affect 
was slightly anxious but otherwise euthymic.  Thought process 
was linear.  There was no evidence of homicidal and suicidal 
ideation or of audio or visual hallucinations.  Insight and 
judgment were good.  The veteran indicated that things were 
so-so.  He reported continuing to have nightmares, some of 
his experiences in Vietnam.  The veteran was assigned a GAF 
score of 65.

At a March 15, 2004 VA psychotherapy session, the veteran was 
well groomed and no abnormalities were noted in behavior or 
psychomotor activity.  Speech was spontaneous with normal 
rate and tone.  He was cooperative and attentive toward the 
examiner.  Mood was euthymic; affect was normal ranged.  
Thought process was linear and goal-directed.  The veteran 
reported no anger outbursts and that his medications were 
effective and helping his mood significantly.  His sleep had 
improved to eight hours a night.  At a medication management 
review the same day, the veteran denied suicidal ideation or 
audio or visual hallucinations.  Insight and judgment were 
good.  The veteran was assigned a GAF score of 70.  In a 
mental health telephone call six days later, the veteran 
complained that he was still having much difficulty sleeping, 
getting only two hours of sleep a night.  During a June 9, 
2004 VA medication management review, the veteran reported 
that he had been out of Prozac for ten days and he began to 
have nightmares and a decrease in his mood.  No problems 
since resuming his regular dose were noted.  He denied 
homicidal and suicidal ideation.  No irritability or anger 
was noted.  The veteran was well dressed and groomed, 
although he had a new crack in his glasses that he was not 
aware of until then.  His motor and speech were normal.  The 
veteran was cooperative, pleasant, smiling and interactive.  
Mood was good; affect was euthymic.  Thought process was 
linear and goal-directed.  There was no evidence of homicidal 
and suicidal ideation or of audio or visual hallucinations.  
Insight and judgment were excellent.  The veteran was 
assigned a GAF score of 75.  

During an October 4, 2004 VA medication management review, 
the veteran reported that he was interacting better with 
family members.  He indicated that he had gone to a revival 
the previous month but stayed outside, felt too 
claustrophobic to go inside.  The veteran reported that he 
began to feel nervous sitting outside in the lobby for 2 1/2 
hours that day.  He had had several dreams the last few 
months where he woke up trying to talk to people who were 
dead.  He was able to go to the grocery but was not 
comfortable waiting in line.  If there was a line, he would 
leave the store and go somewhere else.  He went to church, 
but would sit in the back near the exit.  The veteran 
admitted that he had to significantly increase his 
medications to get good sleep and for full effect.  The 
veteran was well dressed and groomed for the weather.  His 
motor and speech were normal.  The veteran was cooperative 
and pleasant with excellent eye contact.  Mood was okay; 
affect was slightly anxious but generally euthymic.  Thought 
process was linear and goal-directed.  There was no evidence 
of homicidal and suicidal ideation or of audio or visual 
hallucinations outside of dreams.  Cognition was intact.  
Insight and judgment were good.  His PTSD was described as 
stable.  The veteran was assigned a GAF score of 75.

An October 2004 VA mental health treatment plan update 
reflects that the veteran complained of low mood, trouble 
sleeping, nightmares, and not socializing.
 
During his October 2004 hearing, the veteran indicated that 
when he saw his VA doctor he would discuss whether he was 
having sleep difficulties.  No one asked whether he had panic 
attacks, which he did get.  His representative noted that the 
veteran had suicidal ideation, employment instability, 
difficulty with relationships, intrusive thoughts, 
exaggerated startle response, no recreational or social 
interests, and had moderate to severe depression, anxiety and 
anger.

During a January 5, 2005 VA PTSD examination, the veteran 
complained of continuing problems with insomnia, indicating 
that he slept six to seven hours a night with medications.  
He stated that he tossed and turned and would wake up in 
sweats.  The veteran reported nightmares three to four times 
a night of snakes and falling.  He had problems with anxiety 
and panic; when he panics, he became shaky and trembled and 
began to sweat.  This would come on out of the blue.  The 
veteran indicated that he frequently felt anxious and was 
afraid that someone was going to jump in front of his car.  
He had exaggerated startle response with loud, sudden noises 
such as doors slamming.  The veteran had hypervigilance and 
flashbacks during which he heard the earth rumbling from 
bombs and heat from shrapnel falling close by.  These latter 
symptoms occurred two or three times a week, with no known 
triggers.  He reported periods of depression and periodic 
suicidal thoughts with the last thoughts of suicide earlier 
that day.  The veteran stated that he had almost daily 
suicidal thoughts with no particular plans.  He had 
difficulty with trust and a sense of estrangement from 
others.  The veteran preferred to isolate himself, giving up 
on having any permanent type of relationship.  He thought he 
heard his name called when working but denied any frank 
hallucinations and delusions.  The veteran reported problems 
with decreased concentration and memory.  He was somewhat 
pessimistic and hopeless.  The veteran had problems with 
irritability and became easily angered.  He had had some 
homicidal thoughts in the past, but none in the last two 
years.  He did feel that someone was taking advantage of him, 
but he could not find this individual about two years ago.  
The veteran was not attending any groups; he avoided crowds, 
war movies, and socializing.  He was hypervigilant and sat 
where he could see everything when he went anywhere.  Prior 
to losing his most recent job, the veteran was having 
problems with concentration and memory, resulting in jobs 
being done wrong in addition to being dangerous for himself 
and his coworkers.  He admitted to arguments with other 
residents at the boarding house where he lived.  The veteran 
called his son periodically, but they had a distant 
relationship.  He had no friends.  

On mental status examination, the veteran was alert, oriented 
and cooperative.  He was neatly but casually dressed and 
groomed.  He made good eye contact.  His speech was slow and 
halting.  There was no evidence of psychomotor agitation or 
retardation.  The veteran described his mood as "a little 
discouraged, probably end up getting disappointed, something 
always happens."  He stated that he was depressed.  His 
affect remained somewhat bright with some smiling and was 
somewhat incongruent with his mood.  Thought processes were 
logical and goal-directed without evidence of looseness of 
associations.  The veteran was able to relate significant 
past personal information.  He showed a capacity for abstract 
reasoning as evidenced by his interpretation of a proverb and 
similarities.  His judgment to a hypothetical situation was 
good.  The diagnosis was chronic, severe PTSD and he was 
assigned a GAF score of 44.  The examiner added that the 
veteran continued to have problems with insomnia, nightmares, 
intrusive thoughts, flashbacks, hypervigilance, exaggerated 
startle response, decreased concentration and memory, 
difficulty with trust and a sense of estrangement from 
others, the desire to isolate, depression with periodic 
suicidal and almost daily suicidal ideation, irritability 
with periodic homicidal ideation, anxiety, panic, and 
avoidance.  His social adaptability and interactions with 
others was severely to totally impaired due to his problems 
with irritability, depression, and the desire to isolate.  
His flexibility, adaptability, and efficiency in an 
industrial environment was totally impaired due to his 
problems with irritability and decreased concentration and 
memory.  This examiner estimated that the veteran's overall 
level of disability to be total and likely permanent; he was 
unemployable.

Criteria and analysis

The veteran seeks an initial rating in excess of 30 percent 
for his service-connected PTSD.  This appeal arises from an 
initial grant of service connection, which assigned the 
initial disability rating.  Therefore, it is not the present 
level of disability that is of primary importance.  Instead, 
the entire period in question must be considered to ensure 
that consideration is given to the possibility of staged 
ratings, that is, separate ratings must be assigned for 
separate periods of time based on the facts found.  The Board 
has considered whether "staged" ratings are appropriate.  See 
Fenderson v. West, 12 Vet. App. at 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected PTSD has been rated as 30 
percent disabling from July 18, 2002.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
rating is warranted, for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
inability to establish and maintain effective relationships.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name is 
rated as 100 percent disabling.

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, 
the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

Based on the evidence, the Board concludes that, prior to 
January 5, 2005, the veteran's symptomatology met the 
criteria for a rating in excess of 30 percent based on the 
factors such as that the veteran had trouble sleeping, 
including nightmares of Vietnam; had other intrusive thoughts 
about Vietnam; had disturbance of motivation; and had trouble 
with his memory and concentration.  The Board finds that 
these symptoms more closely approximate the criteria for a 50 
percent rating than a rating of 30 percent.  See 38 C.F.R. § 
4.7.  Additionally, the veteran was capable of handling his 
own finances which suggests that he had the ability to 
function independently.  His speech was normal; thought 
process was linear and goal-directed.  Generally, during this 
time period, the veteran did not have suicidal or homicidal 
ideation or hallucinations or persistent delusions.  Also 
absent was any mention of spatial distortions, obsessional 
rituals, or neglect of personal hygiene and appearance.  An 
absence of such symptomatology makes a rating in excess of 50 
percent inappropriate given the schedular criteria mentioned 
above, as based on the evidence of record.  Therefore, an 
evaluation of 50 percent, but no more, is granted for the 
period prior to January 5, 2005.

Finally, the Board finds that the evidence, during the time 
period prior to January 5, 2005, does not present such an 
exceptional or unusual disability picture "as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  There has been no 
showing in the record on appeal that, during the period prior 
to January 5, 2005, the veteran's service-connected PTSD 
caused marked interference with employment beyond that 
contemplated by the assigned evaluation, and as there is also 
no indication that his PTSD necessitated hospitalization, the 
Board is not required to remand this matter for the 
procedural actions concerning extraschedular evaluations 
outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

Prior to January 5, 2005, an initial 50 percent rating for 
PTSD is granted, subject to the law and regulations governing 
the payment of monetary benefits.

REMAND

The Board's review of the record reveals that further RO 
action on the issue remaining on appeal is warranted. 

During the December 2008 hearing, the veteran testified that 
he only sees the VA psychiatrist twice a year for medication 
management (last seen in August 2008) and that he is not 
receiving one-on-one individual therapy.  He indicated that 
VA outpatient treatment providers have not asked him about 
whether he has panic attacks and he felt that the last VA 
PTSD examination done in July 2008 was inadequate.  He 
testified that he was unemployed and had only had temporary 
jobs lasting only a few months during the last several years.  
In this regard, the Board notes that, in a September 2006 
statement, the temporary staffing agency through which the 
veteran obtain work reported that he had been released from 
all of his jobs for attendance or performance issues.  In 
another statement received in December 2006, one of the 
veteran's coworkers indicated that he had known the veteran 
for about ten years, working together, and that the veteran's 
behavior had been questionable.  This coworker stated that 
the veteran had shown some anger towards other employees, 
once picking up a hammer and threatening an employee and 
another time threatening to cut another employee with a 
utility knife.  The veteran walked off the job instead to 
keep from going to jail.  The veteran's coworker added that 
he had seen the veteran get frustrated at times for something 
so simple at no apparent reason.  

The Board notes that the July 2008 VA examiner's opinion that 
the veteran's PTSD symptomatology is moderate conflicts with 
the January 2005 VA examiner's opinion, the above lay 
statements, and with the fact that the veteran was 
hospitalized in December 2006 and assigned a GAF score of 35 
on admission.  Thus, the Board concludes that another 
examination is needed to determine the severity of the 
veteran's PTSD and whether it renders him unemployable.  
Further, the Board notes that the issue of a higher rating 
for the veteran's PTSD since January 5, 2005, is inextricably 
intertwined with the inferred claim for a TDIU and a Board 
decision on a TDIU at this time would be premature.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).

The action identified above is consistent with the duty to 
assist imposed by the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2008).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the action requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
readjudicating the claim remaining on appeal.  The RO's 
adjudication of the claim should include consideration of all 
evidence added to the record since the RO's last adjudication 
of the claim.  The RO should also document its continued 
consideration of whether "staged rating" (assignment of 
different ratings for distinct periods of time, consistent 
with the facts found) pursuant to the Fenderson and Hart 
decisions, cited to above, is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a VA psychiatric 
examination, by a physician, at a VA 
medical facility, to determine the nature 
and extent of all pathology, which may be 
present, pertaining to his service-
connected PTSD and its effect on his 
daily life and employability.  All 
appropriate tests and studies, deemed 
necessary, should be accomplished (with 
all findings made available to the 
requesting examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  The entire claims file, and a 
copy of this REMAND, must be sent to the 
examiner for review and the examiner 
should acknowledge such review in the 
examination report or in an addendum to 
the report.

The psychiatric examiner should render 
specific findings with respect to the 
existence and extent (or frequency, as 
appropriate) of: memory loss; depressed 
mood; anxiety; panic attacks; sleep 
impairment; impaired judgment, speech, 
impulse control and/or thought processes; 
neglect of personal hygiene and 
appearance; homicidal and suicidal 
ideation; and delusions and/or 
hallucinations.  The examiner also should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) scale score 
representing the level of impairment due 
to the veteran's service-connected PTSD, 
and an explanation of what the score 
means.  The examiner should specifically 
comment upon the impact of this condition 
on his daily life and whether the 
veteran's PTSD alone renders him unable 
to secure or retain substantially gainful 
employment.

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

2.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for a 
higher rating for PTSD since January 5, 
2005, to include on an extraschedular 
basis, in light of all pertinent evidence 
and legal authority.  The RO should 
document its consideration of whether 
"staged rating," pursuant to the 
Fenderson and Hart decisions, cited to 
above, is warranted.  If any benefit 
sought on appeal remains denied, the RO 
must furnish to the veteran and his 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


